DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7, 8, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10660491. 

In reference to claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an apparatus arranged to be removably attachable to a cleaning device (see claim 1 of U.S. Patent No. 10660491), the apparatus comprising: a cleaning head having an upper side having a support surface, and a lower side, the lower side arranged to be positioned adjacent to a surface to be cleaned (see claim 1 of U.S. Patent No. 10660491), the cleaning head having a suction inlet configured to receive debris therethrough, and a dirt collection chamber configured to receive debris from the suction inlet (see claim 1 of U.S. Patent No. 10660491), wherein the dirt collection chamber is non-removably attached to the support surface (see claims 1 and 2 of U.S. Patent No. 10660491) and is formed at least partially by an air filter configured to allow air flow therethrough while retaining debris within the dirt collection chamber (see claim 1 of U.S. Patent No. 10660491).

In reference to claim 2, U.S. Patent No. 10660491 and the current application both disclose that the air filter extends across the upper side of the cleaning head (see claims 1, 2 and 5 of U.S. Patent No. 10660491). 

In reference to claim 4, U.S. Patent No. 10660491 and the current application both disclose that the air filter is permanently attached to the cleaning head (see claim 2 of U.S. Patent No. 10660491).


In reference to claim 8, U.S. Patent No. 10660491 discloses that the cleaning sheet is permanently attached to a lower side of the cleaning head (see clam 1).

In reference to claim 11, U.S. Patent No. 10660491 discloses that the dirt collection chamber is integrally formed within the cleaning head (because it is permanently attached thereto see claims 1 and 2).

In reference to claim 14, U.S. Patent No. 10660491 discloses that the cleaning head includes at least one engagement member arranged to engage with at least one engagement member on a cleaning device when the cleaning head is attached to a cleaning device (see clam 5).

Claims 5-7, 9, 10 and 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10660491 in view of De Soto-Burt et al. (2010/0024156). 

In reference to claim 5, the current application and U.S. Patent No. 10660491 both disclose similar devices as previously discussed above, but lacks disclosing that, the air filter is sealed around a perimeter thereof to the cleaning head. However, De Soto-Burt et al. teach it is old and well known in the art at the time the invention was made to provide an filter (44) that is sealed (at 46) around a perimeter thereof to the cleaning 

In reference to claim 6, Soto-Burt et al. also show that the air filter is configured to be received within a cavity (i.e. opening within element 30) in the cleaning device when the cleaning head is attached to a cleaning device (10) such that a vacuum force can be applied by the cleaning device through the air filter (Figure 5 and Paragraphs 57, 56 and 61). 

In reference to claim 7, Soto-Burt et al. disclose a cleaning sheet (42) is held to the
lower side of the cleaning head (Figure 5). 



In reference to claim 9, Soto-Burt et al. disclose that a cleaning sheet is removably attached to the lower side of the cleaning head (see claim 6).

In reference to claim 10, Soto-Burt et al. disclose that the cleaning sheet is planar (Figure 1b and Paragraphs 40, 46 and 47).



In reference to claim 13, Soto-Burt et al. disclose that the cleaning head is formed at least in part (i.e. from the dirt collection chamber/dust bin, see claim 16 or from the air filter frame see paragraphs 58 and 59) by a thermoformed plastic (see claim 16 and/or paragraphs 58 and 59).

In reference to claim 14, Soto-Burt et al. disclose that the cleaning head includes at least one engagement member (i.e. 51, Figure 5) arranged to engage with at least one engagement member (50) on a cleaning device (10) when the cleaning head is attached to a cleaning device (Paragraphs 57, 58 and 61).

In reference to claim 15, although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an apparatus arranged to be removably attachable to a cleaning device (see claim 1 of U.S. Patent No. 10660491), the apparatus comprising: a cleaning head having a non-removable (see claim 2 of U.S. Patent No. 10660491) dirt collection chamber therein, a suction inlet configured to allow debris to flow therethrough into the dirt collection chamber (see claim 1 of U.S. Patent No. 10660491), wherein the dirt collection chamber has a bottom side that generally faces a surface to be cleaned during normal use, an upper side that is generally f at least one of the upper side and the sidewall of the dirt collection chamber is formed of an air filter non-removably attached to the dirt collection chamber (see claims 1 and 2 of U.S. Patent No. 10660491) and configured to allow a suction force to be applied thereacross while retaining debris within the dirt collection chamber (see claim 1 of U.S. Patent No. 10660491), but lacks, an opening arranged to couple to a source of suction for allowing a suction force to be applied through the dirt collection chamber to the suction inlet. However, De Soto-Burt et al. teach it is old and well known in the art at the time the invention was made to provide a cleaning head having an opening (opening within 30 or upper opening of 51 or upper opening within 50, Figure 5) arranged to couple to a source of suction (powered fan, paragraph 57) for allowing a suction force to be applied through the dirt collection chamber to the suction inlet (paragraphs 57 and 58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, with the known technique of providing an opening arranged to couple to a source of suction, as taught by De Soto-Burt et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having the desired air flow for removing material from the surface being cleaned. 

In reference to claim 16, Soto-Burt et al. disclose that the air filter (44) extends across at least a portion (i.e. across portion 30) of an upper side of the cleaning head (20, Paragraph 58 and Figure 5).


In reference to claim 18, Soto-Burt et al. disclose that the air filter (at 44) is permanently attached to the cleaning head (see claim 7).

In reference to claim 19, Soto-Burt et al. disclose that the air filter is sealed (at 48) around a perimeter thereof to the cleaning head (Figure 5 and Paragraph 59).

In reference to claim 20, Soto-Burt et al. disclose that the air filter is configured to be received within a cavity (i.e. opening within 30 or upper opening of 51 or upper opening within 50) in the cleaning device when the cleaning head is attached to a cleaning device (10) such that a vacuum force can be applied by the cleaning device through the air filter (Figure Sand Paragraphs 57, 58 and 61).

In reference to claim 21, Soto-Burt et al. disclose a cleaning sheet (42) is held to the lower side of the cleaning head (Figure 5).

In reference to claim 22, Soto-Burt et al. disclose that the cleaning sheet is permanently attached to the lower side of the cleaning head (see claim 7).

In reference to claims 23, Soto-Burt et al. disclose that the cleaning sheet is removably attached to the lower side of the cleaning head (see claim 6).

In reference to claim 24, Soto-Burt et al. disclose that the cleaning sheet is planar (Figure 1b and Paragraphs 40, 46 and 47).

In reference to claim 25, Soto-Burt et al. disclose that the dirt collection chamber is integrally formed within the cleaning head (Figure 5).

In reference to claim 26, Soto-Burt et al. disclose that the cleaning head is formed at least in part (i.e. from the dirt collection chamber/dust bin, see claim 16 or from the air filter frame see paragraphs 58 and 59) by a thermoformed plastic (see claim 16 or paragraphs 58 and 59).

In reference to claim 27, Soto-Burt et al. disclose that the cleaning head includes at least one engagement member (i.e. 51, Figure 5) arranged to engage with at least one engagement member (50) on a cleaning device (10) when the cleaning head is attached to a cleaning device (Paragraphs 57, 58 and 81).

In reference to claim 28, U.S. Patent No. 10660491 discloses that the cleaning head includes an upper side having a support surface, and the dirt collection chamber is non-
Allowable Subject Matter
Claims 1, 2 and 4-28 would be allowable when the Double Patenting rejection, as set forth in this Office action above, has been overcome by the applicant properly filing a Terminal Disclaimer with respect to U.S. Patent No. 10660491.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723